
	
		I
		112th CONGRESS
		2d Session
		H. R. 4403
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Gosar introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To suspend subchapter IV of chapter 31 of title 40,
		  United States Code, commonly known as the Davis-Bacon Act, through the end of
		  fiscal year 2023, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fiscal Responsibility in Federal
			 Contracting Act.
		2.FindingsCongress finds the following:
			(1)According to the Bureau of Labor
			 Statistics, the national unemployment rate was 9 percent or higher for all but
			 3 months from July 2009 through September 2011. The unemployment rate remains
			 unacceptably high, with a national unemployment rate of 8.2 percent (12.7
			 million unemployed persons) in March 2012.
			(2)The Congressional
			 Budget Office predicts that unemployment rates may continue to exceed 8.5
			 percent. Investment banking firms estimate future unemployment rates between
			 9.25 percent and 9.5 percent.
			(3)According to the
			 Bureau of Labor Statistics, an average of 15.9 percent of the civilian labor
			 force plus marginally attached workers (individuals not seeking jobs as a
			 result of being discouraged or for another reason) was either unemployed,
			 marginally attached, or underemployed in 2011.
			(4)The Davis-Bacon Act imposes costs on all
			 Federal projects, increasing the costs of those projects by 22 percent
			 comparted to the private sector, and costing the taxpayers as much as $11
			 billion per year.
			(5)Leaders of both
			 political parties have suspended the Davis-Bacon Act in times of national
			 distress. Presidents Franklin D. Roosevelt, Richard M. Nixon, George H.W. Bush,
			 and George W. Bush all suspended the Davis-Bacon Act.
			(6)State-level suspensions of similar State
			 wage acts resulted in a decline in project costs and a significant rise in the
			 number of jobs resulting from these projects.
			(7)Evidence suggests
			 that in times of economic emergency, suspension of the Davis-Bacon Act results
			 in higher employment rates and more jobs as a result of Federal contracts.
			3.Suspension of the
			 Davis-Bacon ActBeginning on
			 the date of enactment of this Act, subchapter IV of chapter 31 of title 40,
			 United States Code, commonly known as the Davis-Bacon Act, shall have no force
			 or effect through the end of fiscal year 2023.
		4.ReportNot later than 60 days after the end of each
			 fiscal year through fiscal year 2023, the Comptroller General shall submit a
			 report to Congress that shows the savings to the Federal government that
			 resulted from the suspension of subchapter IV of chapter 31 of title 40, United
			 States Code, commonly known as the Davis-Bacon Act, since the beginning of such
			 suspension through the end of that fiscal year.
		
